Title: To Alexander Hamilton from James McHenry, 27 April 1799
From: McHenry, James
To: Hamilton, Alexander


          
            Dear Sir.
            War Dept. 27 Aprl 1799.
          
          Cap Willing has informed me that he has addressed you with a view to obtain leave of absence from the U.S. for 12 months, and proposed to relinquish his pay and emoluments during his absence, and to leave his letter considered as a resignation in case the service should require his office to be filled at any time before his return.
          When Cap Willing spoke to me some time since upon this subject, I gave him reason to expect that upon his application being made in form it would in all probability be granted. I did not think it likely the cavalry would be immediately raised and I was desirous  to retain him in the army in the event of actual service.
          As his request is to leave the United States will it be proper that the permission should proceed from the President, or is it fully within your competency to grant it. If the former, and if any concurrence of mine is necessary you will consider this as conveying it.
          I am Dr Sir yours
          
            James McHenry
          
          Majr Gen. Alexr. Hamilton Egr
        